EXHIBIT 10.2

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF STOCK UNIT AWARD

 

1. General.

Subject to these Terms and Conditions of Stock Unit Award (these “Terms”) and
the QLogic Corporation 2005 Performance Incentive Plan (including any applicable
sub-plan, the “Plan”), QLogic Corporation (including its Subsidiaries, the
“Corporation”) has granted to the Grantee (as defined below) a credit of stock
units under the Plan (the “Stock Unit Award” or “Award”) with respect to the
number of stock units provided in the Notice of Grant Agreement (“Grant Notice”)
corresponding to that particular Award grant (subject to adjustment as provided
in Section 7.1 of the Plan) (the “Stock Units”). As used herein, the term “stock
unit” means a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of QLogic Corporation’s
Common Stock (subject to adjustment as provided in Section 7.1 of the Plan)
solely for purposes of the Plan and these Terms. The recipient of the Award
identified in the Grant Notice is referred to as the “Grantee.” The effective
date of grant of the Award as set forth on the Grants tab on the UBS OneSource
website (https://onesource.ubs.com/qlgc) is referred to as the “Award Date.”
Capitalized terms are defined in the Plan if not defined herein. The Award has
been granted to the Grantee in addition to, and not in lieu of, any other form
of compensation otherwise payable or to be paid to the Grantee. The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Grantee if such Stock Units vest pursuant to
Section 2. The Stock Units shall not be treated as property or as a trust fund
of any kind.

The Grant Notice and these Terms are collectively referred to as the “Stock Unit
Award Agreement” applicable to the Stock Units, or this “Stock Unit Award
Agreement.”

 

2. Vesting.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 6 of these Terms, the Award shall vest and become
non-forfeitable with respect to: [Remaining Vesting terms to be determined at
time of grant].

 

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Stock Unit Award
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 6 below
or under the Plan.

Nothing contained in this Stock Unit Award Agreement or the Plan constitutes a
continued employment or service commitment by the Corporation, affects the
Grantee’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Corporation,



--------------------------------------------------------------------------------

interferes in any way with the right of the Corporation at any time to terminate
such employment or service, or affects the right of the Corporation to increase
or decrease the Grantee’s other compensation. In jurisdictions that do not
recognize an at will employment relationship, the prior sentence is subject to
Grantee’s contract of employment and applicable law.

 

4. No Stockholder Rights.

The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Stock Units and any
shares of Common Stock underlying or issuable in respect of such Stock Units
until such shares of Common Stock are actually issued to and held of record by
the Grantee. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate.

 

5. Crediting of Vested Stock Units; Tax Withholding.

5.1 Crediting of Vested Stock Units.

On or as soon as administratively practical following each vesting of the
applicable portion of the total Award pursuant to Section 2 (and in all events
not later than two and one-half months after the vesting date), the Corporation
shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date, unless such Stock Units terminate prior to the given vesting date
pursuant to Section 6. The Corporation’s obligation to deliver or credit shares
of Common Stock with respect to vested Stock Units is subject to the condition
precedent that the Grantee or other person entitled under the Plan to receive
any shares with respect to the vested Stock Units (a) deliver to the Corporation
any representations or other documents or assurances required pursuant to
Section 8.1 of the Plan and (b) make arrangements satisfactory to the
Corporation to pay or otherwise satisfy the tax withholding requirements with
respect to the vested Stock Units. The Grantee shall have no further rights with
respect to any Stock Units that are paid or that terminate pursuant to
Section 6.

The Corporation has established a web – based system for managing Stock Unit
Awards. Currently, UBS Financial Services, Inc. (“UBS”) manages Stock Unit
Awards. In the event that the Grantee wishes to sell shares of Common Stock
granted pursuant to a vested Stock Unit Award, the Grantee must contact UBS
either by logging on to the UBS OneSource website
(https://onesource.ubs.com/qlgc) or by calling the UBS Call Center at
1-866-756-4421. UBS will request from the Grantee information regarding the
Common Stock to be sold and the order type.

5.2 Responsibility for Taxes. The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign jurisdictions)
(“Tax-Related Items”) is and remains Grantee’s responsibility and liability and
the Corporation (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant or vesting of the Award and the subsequent sale of the
shares of Common Stock subject to the Award; and (b) does not commit to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Grantee’s liability for Tax-Related Items.

 

2



--------------------------------------------------------------------------------

Upon the granting of the Stock Unit Award or the vesting or payment of shares of
the Common Stock in respect of the Stock Unit Award or any other event in
respect of the Stock Unit Awards that triggers withholding obligations of the
Corporation or its Subsidiaries, the Corporation shall have the right at its
option to (a) require the Grantee to pay or provide for payment in cash of the
amount of any taxes that the Corporation may be required to withhold with
respect to such withholding event, or (b) deduct from any amount payable to the
Grantee the amount of any taxes which the Corporation may be required to
withhold with respect to such withholding event. In any case where a tax is
required to be withheld in connection with the Stock Unit Award or the delivery
of shares of Common Stock under this Stock Unit Award Agreement, the
Administrator may, in its sole discretion, direct the Corporation to reduce the
number of shares subject to the Stock Unit Award or shares to be delivered
pursuant to such Award by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy such withholding obligation at the minimum applicable
withholding rates. Alternatively, or in addition, if permissible under local
law, the Corporation may sell or arrange for the sale of shares of Common Stock
that Grantee is due to acquire to meet the minimum withholding obligations for
Tax-Related Items. Finally, Grantee shall pay to the Corporation any amount of
any Tax-Related Items that the Corporation may be required to withhold in
connection with the Award that cannot be satisfied by the means previously
described.

 

6. Termination of Employment/Service.

The Grantee’s Stock Units shall terminate to the extent such units have not
become vested prior to the first date the Grantee is no longer employed by or
providing services to the Corporation or one of its Subsidiaries, regardless of
the reason for the termination of the Grantee’s employment or service with the
Corporation or such Subsidiary, whether with or without cause, voluntarily or
involuntarily. If the Grantee is employed by or in service to a Subsidiary and
that entity ceases to be a Subsidiary, such event shall be deemed to be a
termination of employment or service of the Grantee for purposes of this
Agreement, unless the Grantee otherwise continues to be employed by or in
service to the Corporation or another of its Subsidiaries following such event.
If any unvested Stock Units are terminated hereunder, such Stock Units shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be. The Administrator shall be the sole judge of whether the
Grantee continues to render employment or services for purposes of this Stock
Unit Award Agreement; provided, that the employment or service relationship
shall not be considered terminated in the case of any statutory leave.

 

7. Restrictions on Transfer.

Subject to applicable law, neither the Stock Unit Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily. The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

3



--------------------------------------------------------------------------------

8. Adjustment.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments if appropriate in the number of Stock Units then outstanding and the
number and kind of securities that may be issued in respect of the Stock Unit
Award.

 

9. Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use, transfer
and processing, in electronic or other form, of Grantee’s personal data as
described in this document by and among, as applicable, the Corporation or its
affiliates (or their agents) for the exclusive purpose of implementing,
administering and managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation or its affiliates (or their
agents) hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock held in the Corporation and details of all Awards or
other entitlements to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee’s country, or elsewhere, and that the recipient’s
country may not have the same level of data privacy laws and protections as
Grantee’s country. Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired upon vesting of the Award. Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or withdraw the consents herein
by contacting the Corporation’s human resources department. Grantee understands
that withdrawal of consent may affect Grantee’s ability to exercise or realize
benefits from the Award.

 

10. Nature of Grant.

In accepting the grant of the Award, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of stock units, or benefits in lieu of stock units even if stock
units have been granted repeatedly in the past; (iii) all decisions with respect
to

 

4



--------------------------------------------------------------------------------

future grants will be at the sole discretion of the Corporation; (iv) Grantee’s
participation in the Plan shall not create a right to further employment or
service and shall not interfere with the ability of the Corporation to terminate
Grantee’s employment or service relationship at any time with or without cause
(subject to Grantee’s contract of employment or service, if one exists, and
applicable law); (v) Grantee’s participation in the Plan is voluntary; (vi) in
the event that Grantee is not an employee of the Corporation, the Award grant
will not be interpreted to form an employment contract or relationship with the
Corporation, and furthermore, the Award grant will not be interpreted to form an
employment contract with the Corporation and any of its affiliates; (vii) the
future value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty; (viii) if Grantee vests in his or her Award and shares
of Common Stock are no longer restricted, the value of those shares of Common
Stock acquired upon vesting may increase or decrease in value, even below the
price at which such Award was originally granted; and (ix) no claim or
entitlement to compensation or damages arises from termination of the Award or
diminution in value of the Award or shares of Common Stock acquired pursuant to
the Award whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or employment or otherwise howsoever. Grantee irrevocably releases the
Corporation and its affiliates from any such claim that may arise and Grantee
shall not be entitled to any compensation or damages whatsoever or however
described by reason of any termination, withdrawal or alteration of rights or
expectations under the Plan.

 

11. Clawback Policy.

Notwithstanding anything else contained herein or in the Plan to the contrary,
but subject to applicable law, this Stock Unit Award Agreement is subject to the
Company’s clawback policy, as well as the “clawback” provisions of applicable
law, rules and regulations, as each may be adopted and in effect from time to
time (collectively, the “Clawback Policy”). The provisions of the Clawback
Policy are in addition to (and not in lieu of) any rights to repayment the
Company may have under Section 304 of the Sarbanes-Oxley Act of 2002 and other
applicable laws.

 

12. Notices.

Any notice to be given under the terms of this Stock Unit Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records or at Grantee’s place of work, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be delivered in person or by pre-paid post/mail shall be
enclosed in a properly sealed envelope addressed as aforesaid. Any such notice
shall be given only when received, but if the Grantee is no longer employed by
or in service to the Corporation, shall be deemed to have been duly given five
business days after the date posted/mailed in accordance with the foregoing
provisions of this Section 12.

 

13. Plan.

The Award and all rights of the Grantee under this Stock Unit Award Agreement
are subject to the terms and conditions of the Plan, incorporated herein by this
reference. The

 

5



--------------------------------------------------------------------------------

Grantee agrees to be bound by the terms of the Plan and this Stock Unit Award
Agreement. The Grantee acknowledges having read and understanding the Plan and
this Stock Unit Award Agreement. Unless otherwise expressly provided in other
sections of this Stock Unit Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not and shall not
be deemed to create any rights in the Grantee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Board or the
Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.

 

14. Entire Agreement.

This Stock Unit Award Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Stock Unit Award Agreement may be amended pursuant to Section 8.6 of
the Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

15. Governing Law.

This Stock Unit Award Agreement shall be governed by and construed and enforced
and executed in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.

 

16. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.2 of the Plan, this Stock Unit Award Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.

 

17. Limitation on Grantee’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Stock Unit Award Agreement creates only a contractual obligation
on the part of the Corporation as to amounts payable and shall not be construed
as creating a trust. Neither the Plan nor any underlying program, in and of
itself, has any assets. The Grantee shall have only the rights of a general
unsecured creditor of the Corporation with respect to amounts credited and
benefits payable, if any, with respect to the Stock Units, and rights no greater
than the right to receive the Common Stock as a general unsecured creditor with
respect to Stock Units, as and when payable hereunder.

 

18. Section Headings.

The section headings of this Stock Unit Award Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.

 

6



--------------------------------------------------------------------------------

19. Construction.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. The Stock Unit Award
Agreement shall be construed and interpreted consistent with that intent.

 

20. Acceptance.

In accepting the grant of the Award, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms. Grantee has read and understands the
terms and provisions thereof, and has accepted the Award subject to all terms
and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.

 

7